Case 6:21-cv-00313-GAP-GJK Document 23 Filed 02/26/21 Page 1 of 3 PageID 706




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


 SPEECH FIRST, INC.,

                                        Plaintiff,

             v.
                                                              Civil Action No. 6:21-cv-00313
 ALEXANDER CARTWRIGHT, in his official
 capacity as President of the University of Central
 Florida; DANA JUNTENEN, in her official
 capacity as Director of the University of Central
 Florida Office of Student Rights and
 Responsibilities and Assistant Dean of Students;
 MATTHEW HALL, in his official capacity as
 Vice President for Information Technology and
 Chief Information Officer;
 CHRISTINA KHAN, JAMES MANGAN,
 RESHAWNA               CHAPPLE,          JILLIAN
 STURDIVANT, MICHELLE FITZGERALD,
 ANDREA L. SNEAD, KERRY WELCH,
 EDWANNA              ANDREWS,          MICHAEL
 PRESTON,         SHANE      LAND,       ANGELA
 WILLIAMS, RONNIE KOROSEC, all in their
 official capacities as members of the Just Knights
 Response Team; BEVERLY J. SEAY, TIFFANY
 ALTIZER, KEN BRADLEY, BILL CHRISTY,
 JEFF CONDELLO, JOSEPH CONTE, DANNY
 GAEKWAD,            JOSEPH      HARRINGTON,
 SABRINA LA ROSA, CARYL MCALPIN,
 HAROLD MILLS, MICHAEL OKATY, JOHN
 SPROUIS, all in their official capacities as
 members of the University of Central Florida
 Board of Trustees,

                                        Defendants.

                            JOINT STIPULATION OF DISMISSAL

         Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Speech First, Inc.,

and all Defendants file this Joint Stipulation of Dismissal, and respectfully stipulate the following:




38155030.1
Case 6:21-cv-00313-GAP-GJK Document 23 Filed 02/26/21 Page 2 of 3 PageID 707




         1.     Plaintiff filed suit against Defendants on February 16, 2021.

         2.     Plaintiff and Defendants stipulate that all claims asserted against the following

Defendants are dismissed:

         (i)    DANA JUNTENEN, in her official capacity as Director of the University of Central
         Florida Office of Student Rights and Responsibilities and Assistant Dean of Students;

         (ii)  MATTHEW HALL, in his official capacity as Vice President for Information
         Technology and Chief Information Officer;

         (iii) CHRISTINA KHAN, JAMES MANGAN, RESHAWNA CHAPPLE, JILLIAN
         STURDIVANT, MICHELLE FITZGERALD, ANDREA L. SNEAD, KERRY WELCH,
         EDWANNA ANDREWS, MICHAEL PRESTON, SHANE LAND, ANGELA
         WILLIAMS, RONNIE KOROSEC, all in their official capacities as members of the Just
         Knights Response Team; and

         (iv)   BEVERLY J. SEAY, TIFFANY ALTIZER, KEN BRADLEY, BILL CHRISTY,
         JEFF CONDELLO, JOSEPH CONTE, DANNY GAEKWAD, JOSEPH HARRINGTON,
         SABRINA LA ROSA, CARYL MCALPIN, HAROLD MILLS, MICHAEL OKATY,
         JOHN SPROUIS, all in their official capacities as members of the University of Central
         Florida Board of Trustees.

         3.     Plaintiff and Defendants further stipulate that any injunctive or declaratory relief or

attorney’s fees awarded in this action to Plaintiff against Alexander Cartwright, in his official

capacity as President of the University of Central Florida, will apply to and be binding on the

University of Central Florida.


 SAUL EWING ARNSTEIN & LEHR LLP                       CONSOVOY MCCARTHY PLLC

 /s/ Steven M. Appelbaum                              /s/ Daniel Shapiro (with permission)
 Steven M. Appelbaum                                  J. Michael Connolly (pro hac vice
 SAUL EWING ARNSTEIN & LEHR LLP                       pending)
 701 Brickell Avenue, 17th Floor                      Cameron T. Norris (pro hac vice
 Miami, FL 33131                                      pending)
 Tel: 305-428-4519                                    James F. Hasson (pro hac vice
 Steven.Appelbaum@saul.com                            pending)
                                                      Daniel Shapiro (FL Bar #1011108)
 Alexander R. Bilus (pro hac vice pending)            CONSOVOY MCCARTHY PLLC
 Joshua W.B. Richards (pro hac vice pending)          1600 Wilson Blvd., Suite 700
 Centre Square West                                   Arlington, VA 22209
 1500 Market Street, 38th Floor                       (703) 243-9423


38155030.1
Case 6:21-cv-00313-GAP-GJK Document 23 Filed 02/26/21 Page 3 of 3 PageID 708




 Philadelphia, PA 19102                 mike@consovoymccarthy.com
 Alexander.Bilus@saul.com               cam@consovoymccarthy.com
 Joshua.Richards@saul.com               james@consovoymccarthy.com
 Attorneys for Defendants               daniel@consovoymccarthy.com
                                        Attorneys for Plaintiff




 Dated: February 26, 2021




38155030.1
